Exclusive Technical Service and Business Consulting Agreement





This Exclusive Technical Service and Business Consulting Agreement (the
“Agreement”) is entered into by and between the following two parties on June
24, 2009:



(1)
  Hebei Baoding Orient Paper Milling Co., Ltd (the “Party A”)
Address: Wuji Village, Xushui County Hebei Province, China


(2)
  Baoding Shengde Paper Co., Ltd (the “Party B”)
Address: Nanwaihuan Road, Xushui County, Hebei Province, China




Preface





Whereas Party A is a limited company legally registered and existing in P.R.C
with the main business scope: Production of Writing Paper, Corrugated Paper and
Packaging Paper, Wholesaling and retailing of Pulp; Operations of exporting for
own products and technology and importing for raw and auxiliary materials,
machinery and equipment, spare parts and technology which enterprise needs. But
excluing the operations limited by the State and the importing and exporting of
products and technology prohibited by the State





Party B is a wholly foreign-owned limited company legally registered and
existing in P.R.C, with the main business scope of processing and selling of
paper products such as Blueprint Paper, Digital Photographic Paper, Copy Paper,
Lusterless Paper and Information Recording Paper.





Party A need Part B provides technical service and technical consulting related
to Party A’s business (see the definition below) and Party B agrees to provide
the aforesaid service.





Through friendly negotiation, the two parties enter into the terms of the
agreement as follows:





Article 1    Definitions





1.1    Unless otherwise provided in this Agreement, the following terms shall
have the following meanings:





1




--------------------------------------------------------------------------------


Business of Party A
  means all business operated and developed by Party A.


Service
  means the service exclusively provided by Party B to Party A related to the
business of Party A, including but not limited to:


(1)  
  technical support related to the business of Party A;


(2)  
  business consulting related to the business activities of Party A;


(3)  
  business consulting service related to corporate management;


(4)  
  other related technical services and consulting services supplied upon the
request of Party A from time to time.


Annual Business Plan
  means annual business development plan and budget report of Party A for next
calendar year made by Party A with the assistance of Party B before Nov. 30 of
each year.


Service Fees
  means all the fees Party A shall pay to Party B for the service provided
according to Article 3 of this Agreement.


Equipment
  means any or all the equipment purchased by Party B from time to time for the
purpose of providing Party A with service.




Techniques Related to Business



    
  means any or all the techniques related to the business of Party A and
developed on the basis of the service provided under this Agreement.


Client Information
  has the same meaning as the one stipulated by Article 6.1 under this
Agreement.


Confidential Information
  has the same meaning as the one stipulated by Article 6.2 under this
Agreement.




2




--------------------------------------------------------------------------------


Breach Party
  has the same meaning as the one stipulated by Article 11.1 under this
Agreement.


Breach
  has the same meaning as the one stipulated by Article 11.1 under this
Agreement.


This Party’s Rights
  has the same meaning as the one stipulated by Article 13.5under this
Agreement.


1.2
  To invoke any laws and regulations (the “Laws”) under this Agreement means:


(1)  
  to invoke at the same time the content of the amendments, adjustments,
complements and revisions of the Laws no mater it comes into effect before or
after the conclusion of this Agreement, and


(2)  
  to invoke at the same time other decisions, notices and rules made or taking
effect according to the Laws.


1.3
  Unless there is other stipulation in the context of this Agreement, all the
articles, paragraphs and subparagraphs mean the corresponding content under this
Agreement.




Article 2    Service



2.1
  Party B shall provide Party A with service under this Agreement since the date
of this Agreement and continue to provide the service during the term of the
agreement stipulated by Article 8.1 of this agreement.


2.2
  Party B shall equip itself with all kinds of equipment reasonably needed for
providing services and purchase lease or obtain new equipment to meet the need
to provide satisfactory service.


2.3
  Party B shall provide Party A with good business consulting service (including
but not limited to corporate management) to assure the fine operation of Party
A.


2.4
  Party B shall timely provide service to Party A and communicate with Party A
the information related to the business and/or clients of Party A.




Article 3    Service Fees





3




--------------------------------------------------------------------------------


3.1
  Party A agrees to pay the fees for the service provided by Party B according
to Article 2 of this Agreement, including:





Sales service fees equivalent to 80% of the total annual net profit of Party A



3.2
  Party A shall transfer all the service fees to the bank account designated by
Party B according to the provisions of this Article. In case Party B changes its
bank account, it shall notify Party A the change seven 7 Working Days in
advance.




Article 4    Obligations of Party A



4.1
  The service supplied by Party B under this Agreement is exclusive. During the
term of this Agreement, Party A shall not without prior written consent of Party
B, enter into any other agreements with a third party to hire the third party to
provide service the same as or similar to that provided by Party B.


4.2
  Party A shall provide Party B with the final copy of the annual business plan
for next year before November 30th of each year, to facilitate Party B to make
related service plan and add equipment and technical service power needed. In
case Party A requires Party B to add new equipment beyond the aforesaid plan,
Party A shall negotiate with Party B fifteen (15) days in advance to enter into
mutual agreements.


4.3
  To facilitate Party B to provide service, Party A shall provide Party B with
related materials truly and timely upon Party B’s request.


4.4
  Party A shall pay Party B the service fees timely and fully based on the
provisions of Article 3 of this Agreement.


4.5
  Party A shall sustain its good reputation, explore the business actively and
take every effort to maximum the benefits.


4.6
  To promote the business of Party A, both parties agree that Party A may upon
Party B’s request and entrust research and develop techniques needed for Party
B’ service provided under this agreement. Party A has to accept the offer of the
aforesaid entrust. The ownership of rights and interests of the foresaid
technical fruits shall be decided by the provisions of Article 5 of this
Agreement.




4




--------------------------------------------------------------------------------




Article 5    Intellectual Rights



5.1
  The intellectual property rights of the products created during the process of
providing service by Party B belong to Party B.


5.2
  Whereas the operation of the business of Party A relies on the service
provided by Party B under this Agreement Party A agrees to make the following
arrangements regarding the business-related techniques developed from Party B’s
service:


(1)  
  If the business-related technique is developed by Party A through its further
development upon the entrust of Party B, or it is developed corporately by both
parties, then the ownership and related rights to apply for patent all belong to
Party B.


(2)  
  If the business-related technique is independently developed by Party A, the
ownership of the business-related technique may belong to Party A under the
following circumstances: (A) Party A shall timely notify the details of the
related technique to Party B and provide Party B with the related materials
required by Party B; (B) If Party A is going to license or transfer the related
technique, Party B may, without the conflicts with Chinese compulsory law
regulations, enjoy the priority to purchase the related technique or be licensed
to use the technique exclusively, or Party B may use the related technique to
the same extent that Party A specifically transfer to or license others
(however, Party B has the right to decide whether or not to accept the offer of
the transfer or the license); Party A may, upon Party B’s waiver of the priority
to purchase the ownership of the related technique and the exclusive right to
use the related technique, transfer or license the related technique to a third
party with conditions offered no better than that offered to Party B (including
but not limited to the transfer price or license fee), and shall guaranty the
third party will fully abide by and perform the duties and obligations of Party
A under this Agreement. (C)With the exception of the situations in Article
5.2(B), Party B enjoys the right to purchase the related technique within the
term stipulated by Article 8.1 of this Agreement; At the appointed time, Party A
shall, without the conflict with the Chinese compulsory law regulations, accept
Party B’s foresaid offer with price of RMB 1.00 or other lowest prices allowed
by the concurrent laws.


5.3
  If Party B is licensed to use the business-related technique exclusively
according to Article 5.2, the foresaid license shall be carry out according the
following provisions in this paragraph:


(1)  
  The term of the license shall no shorter than ten (10) years (counting from
the effective date of the related license agreement);




5




--------------------------------------------------------------------------------


(2)  
  The scope of the rights licensed shall be defined as wide as possible;


(3)  
  Within the term and the scope of the license, no other party (including Party
A) except Party B may in any way use or license others to use the related
technique;


(4)  
  Without the breach of Article 5.2, Party A enjoys the right to independently
decide to license any other third party to use the related technique.


(5)  
  After the expiration of the license, Party B may resume the license and Party
A has to agree. At the appointed time the provisions of the license shall be
sustained unless Party B confirms the adjustments.


5.4
  Despite the provisions of Article 5.3, the patent application of any related
technique described by the foresaid subparagraph shall be carried out according
to the following provisions:


(1)  
  If Party A is going to apply for patent of any related technique described by
the foresaid subparagraph, it shall obtain prior written approval from Party B.


(2)  
  Party A may apply for patent of any business-related technique independently
or transfer such right to a third party only upon the waiver of such rights of
Party B. Before Party A transfer such right of applying for patent to a third
party, Party A shall guaranty that the third party will fully abide by and
perform the duties and obligations of Party A under this Agreement; Meanwhile,
the conditions (including but not limited to the transfer price) Party A offers
to the third party shall not be better than that Party A offers to Party B.


(3)  
  Within the term of this Agreement, Party B may at any time require Party A to
apply for the patent of the foresaid business-related technique and decide
independently whether or not to purchase such patent application right. As long
as Party B makes such requirement, Party A shall, without the conflicts with
Chinese compulsory law regulations, transfer the foresaid patent application
right to Party B with the price of RMB 1.00 or other lowest prices allowed by
the concurrent laws; After the transfer to the foresaid patent application right
of the business-related technique to Party B and the actual application for and
authorization of the foresaid patent, Party B will legally become the owner the
foresaid patent rights.


5.5
  Upon Party B’s written request, Party A shall, without the conflicts of
Chinese compulsory legal law regulations, transfer all business-related
trademark rights, internet domain name, patent rights and know-how owned by or
may be owned in the future by Party A to Party B with the price of RMB 1.00 or
other lowest prices allowed by the concurrent laws.




6




--------------------------------------------------------------------------------


5.6
  Both parties promise to each other that it will compensate any and all
economic losses caused by its infringement of any other third party’s
intellectual rights (including but not limited to publish rights, trademark
rights, patent rights and know-how).




Article 6    Confidentiality



6.1
  Within the term of this Agreement, all the client information and other
related materials (the “Client Information”) related to the business of Party A
and the service provided by Party B belong to both parties.


6.2
  Both parties shall keep strict confidential each party’s business secrets,
proprietary information, Client Information and related materials owned by both
parties and any nonpublic information of each party (collectively the
“Confidential Information”). Unless there is prior written approval from the
other party or disclosure requirements from the legal regulations or IPO
procedures, the reception party shall not disclose the Confidential Information
or any part of the Confidential Information to a third party; The reception
party shall not directly or indirectly utilize the Confidential Information or
any part of the Confidential Information, unless with the purpose of performing
this Agreement.


6.3
  The limitation stipulated shall not apply to:


(a)  
  Any information that the reception party has been proved by written materials
to know previously;


(b)  
  Any information coming into the public field without the reception party’s
fault or known by the public resulted by other reasons;


(c)  
  Any information the reception party obtaines through other legal channels
thereafter .


6.4
  The reception party may disclose the Confidential Information to its
employees, agencies and experts hired and guaranty the foresaid people to abide
by this Agreement keep the Confidential information in secrecy and only use the
foresaid Confidential Information with the purpose of performing this Agreement.




7




--------------------------------------------------------------------------------




Article 7    Promises and Warranties



7.1
  Party A shall promise and warranty that Party A is currently not and will not
be in the future constrained from or limited to performing all or part of the
liabilities under this Agreement by any other agreements, contracts, promises
and arrangement of rights or obligations.




Article 8    Terms of Agreement



8.1
  Both parties hereby agree that this Agreement be executed upon two parties’
formal signature and will keep effective without time limitation unless both
parties’ written agreement to terminate it in advance.


8.2
  Article 6 and Article 11 of this Agreement shall survive if the Agreement is
terminated.




Article 9    Remedy





Party A shall fully compensate Party B’s losses that are caused by or may be
caused by Party B’s act of supplying service including but not limited to any
losses caused by legal suits, recovery, arbitration, claims and administrative
investigation and penalties with the exceptions of the losses caused by Party
B’s intentional misconduct or gross negligence.





Article 10    Notice



10.1
  Any communications between parties pursuant to this Agreement including
notice, requirement, offer and other correspondence shall be delivered in
written form.


10.2
  In the case of transmission by facsimile, the transmission shall be deemed
delivered upon delivery; In case of delivering face to face, the transmission
shall be deemed delivered upon delivery; all notices or communications sent by
registered mail shall be deemed delivered five (5) Business Days from the time
of posting.




8




--------------------------------------------------------------------------------




Article 11    Breach of Agreement



11.1
  Both Parties agree and confirm that if any party (the “Breaching Party”)
materially breach any terms of this Agreement or unable to perform any
obligation under this Agreement, it will constitute a “Breach” act. Other party
(the “Observant Party”) may ask for remedy measures in reasonable time. If the
Breaching Party does not perform any remedy measures in the reasonable time
required by the Observant Party or within 10 days after the written notice of
the Observant Party, the Observant Party may choose one of the following remedy
ways then 1 if the Breach Party is Party A, Party B may terminate this Agreement
and require full compensation from the Breach Party; or require Party A ’s
compulsory performance of the liabilities under this Agreement as well as the
full compensation from Party A unknown character 2 if the Breach Party is Party
B, Party A may require Party B’s compulsory performance of the liabilities under
this Agreement as well as the full compensation from Party B.


11.2
  Both parties agree and confirm that Party A shall under no circumstances
terminate this agreement with whatever reasons.


11.3
  The rights and remedies designated by this Agreement are accumulative, and do
not exclude other rights or remedies under laws and regulations.


11.4
  Article 11 shall survive after the Agreement is ceased or terminated,
regardless of other Articles under this agreement.




Article 12    Force Majeure





The force majeure under this agreement means earthquake, typhoon, flood, fire,
war, computer virus, design leaks of implemental software, hacker attacks on
internet, changes of policies and laws and other situations which cannot be
foreseen, avoided or overcame. The party which might not perform this agreement
fully or timely as a result of the direct influence caused by the force majeure,
shall immediately notify by fax the other party and provide within 30 days the
other party the details of the force majeure and the certificate documents
proving the reasons that it is unable to perform this agreement or the
performance of this agreement will be delayed. The foresaid certificate
documents shall be issued by the notarization institutions located in the area
where the force majeure takes place. The two parties shall, based on the extent
of the influence the force majeure imposes on the performance of this contract,
negotiate whether the obligations under this agreement should be partly exempted
or postponed. Both parties are exempted from the compensation liability for the
economic losses caused by the force majeure.





9




--------------------------------------------------------------------------------




Article 13 Miscellaneous



13.1
  This Agreement shall be executed in two (2) original copies in Chinese and is
hold respectively by each Party.


13.2
  The conclusion execution, validity, interpretation, performance, amendment and
termination of this Agreement are governed by the laws of PRC.


13.3
  The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within thirty (30) day after one party ask for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.


13.4
  Any right, power or remedy granted to a party by one term of this agreement
does not exclude the party from any right, power or remedy granted by other
terms or laws and regulations. And one party’s performance of its right, power
and remedy does not exclude the party from performing other right, power and
remedy.


13.5
  No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.


13.6
  The headings are for convenience and under no circumstances the headings shall
affect the interpretation of the articles of the agreement.


13.7
  This Agreement is severable. If any Article of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such Article shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other Articles hereof in any way.


13.8
  The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.




10




--------------------------------------------------------------------------------


13.9
  Without prior written approval of one party, the other party can not transfer,
pledge or assign any right, benefit or obligation under this agreement.


13.10
  This agreement is binding to all the parties herein and their respective
lawful successors and assignees.




IN WITNESS THEREOF the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first set above in Baoding.





The parties hereby sign as the following:





Hebei Baoding Orient Paper Milling Co., Ltd





seal





Signature /s/ Liu Zhenyong                         
Name Liu Zhenyong
Legal Representative/Authorized Representative





Baoding Shengde Paper Co., Ltd





seal





Signature /s/ Liu Zhenyong                         
Name Liu Zhenyong
Legal Representative/Authorized Representative





11




--------------------------------------------------------------------------------